Citation Nr: 1725079	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  12-20 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a prostate disorder, to include as due to herbicide exposure.

2.  Entitlement to service connection for hypertension, to include as due to herbicide exposure, or as secondary to service-connected coronary artery disease, status post myocardial infarction, and coronary artery by-pass graft.

3.  Entitlement to service connection for residuals of kidney cancer, to include as secondary to herbicide exposure. 

4.  Entitlement to service connection for a gallbladder disability, to include as secondary to kidney cancer and herbicide exposure.

5.  Entitlement to service connection for a pancreatic disability, to include as secondary to kidney cancer and herbicide exposure. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to March 1966, and had additional Reserve service.  The Veteran served in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In November 2014 and April 2015 these issues were remanded for additional development.

In November 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A hearing transcript is associated with the record. 

The issue of whether new and material evidence has been submitted to reopen the claim for service connection for diabetes mellitus has been raised by the record in a May 2017 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  On November 15, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal for entitlement to service connection for a prostate disorder, to include due to herbicide exposure, was requested.

2.  Affording the Veteran the benefit of the doubt, the Veteran has hypertension that is related to conceded in-service herbicide exposure.

3.  Affording the Veteran the benefit of the doubt, the Veteran has kidney cancer that is related to conceded in-service herbicide exposure.

4.  Affording the Veteran the benefit of the doubt, the Veteran has a gallbladder disorder that is related to his kidney cancer.

5.  Affording the Veteran the benefit of the doubt, the Veteran has a pancreatic disorder that is related to his kidney cancer.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran as to the issue of entitlement to service connection for a prostate disorder, to include due to herbicide exposure have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§ 20.204 (2016).

2.  Resolving reasonable doubt in favor of the Veteran, service connection for hypertension is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309 (2016).

3.  Resolving reasonable doubt in favor of the Veteran, service connection for kidney cancer is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309 (2016).

4.  Resolving reasonable doubt in favor of the Veteran, service connection for a gallbladder disorder, as related to kidney cancer, is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309, 3.310 (2016).

5.  Resolving reasonable doubt in favor of the Veteran, service connection for a pancreatic disorder, as related to kidney cancer, is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Prostate Disorder

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran and his authorized representative indicated during the Veteran's November 2016 hearing that the Veteran wished to withdraw his appeal as to the issue of entitlement to service connection for a prostate disorder, to include as due to herbicide exposure.  The transcript of that hearing is on file.  Therefore, the Veteran has withdrawn his appeal as to this issue, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue and it is dismissed.

II.  Service Connection

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Certain diseases, to include hypertension may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as hypertension is through a demonstration of continuity of symptomatology.  

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  Such permits a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  38 C.F.R. 
§ 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the list of diseases provided in 38 C.F.R. § 3.309(e) shall be service-connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113, 38 C.F.R. § 3.307(d) are also satisfied.

A presumption of service connection based on exposure to herbicides to include Agent Orange used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which VA has not specifically determined a presumption of service connection is warranted.  See 72 Fed. Reg. 32,395 (2007).  

In this case, the record reflects that the Veteran served in Vietnam during active military service.  The Veteran is therefore presumed to have been exposed to herbicidal agents, to include Agent Orange.  38 U.S.C.A. § 1116(f).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Factual Background and Analysis

The Veteran contends that his hypertension, renal, gallbladder and pancreatic disabilities are due to herbicide exposure.  In the event that cancer of the kidney is service-connected, the Veteran contends that his gallbladder and pancreatic disorders are secondary to kidney cancer.

In June 2015, a VA examiner noted that the Veteran, who was exposed to Agent Orange in Vietnam, had clearly documented treatment for left renal clear cell carcinoma with subsequent metastasis to his right kidney, gallbladder, and pancreas.  The VA examiner opined that the Veteran's kidney cancer, gallbladder cancer, and pancreatic cancer disabilities were less likely than not incurred in or caused by the claimed in-service injury, event or illness as renal carcinoma was not recognized by VA as being etiologically linked to Agent Orange exposure and therefore the Veteran's cancers were not secondary to his Agent Orange exposure.  The examiner similar opined that his hypertension was less likely than not related to his Agent Orange exposure, and that it was less likely than not that his service-connected coronary artery disease (CAD), s/p myocardial infarction (MI) caused or aggravated his hypertension.

In a November 2016 correspondence, a private physician opined that the Veteran's diagnosis of renal cell carcinoma was likely related to his Agent Orange exposure.

In May 2017, the Board obtained a Veterans Health Administration (VHA) opinion. The physician reviewed the claims folder and noted the pertinent evidence.  The physician observed that when the "residuals of pancreatic and gallbladder cancer" are discussed, this is actually all part of the same disease process as all the tumors removed were kidney cancer which is also known as renal cell carcinoma.  As a result, the physician noted that if the Veteran's kidney cancer is connected to his service, his pancreatic and gallbladder disabilities would also be connected.  The physician opined that the Veteran's renal cell carcinoma (kidney cancer) was more likely than not related to his exposure to Agent Orange.  The examiner noted that while the published literature shows insufficient evidence to link Agent Orange and kidney cancer, there is a clear association with kidney cancer and various other herbicides so it is not a big leap to suspect the highly toxic Agent Orange as contributing to development of his cancer.  Furthermore, the Veteran did not have the other typical risk factors of heavy cigarette smoking, family history, and obesity.  

While the physician opined that it was not likely that the Veteran's hypertension was caused by or aggravated by his service-connected coronary artery disease (CAD), it was noted that a recent study had strongly supported the link between hypertension itself and Agent Orange exposure, and this data will likely change the Institute of Medicines classification of hypertension as a disease with evidence "suggestive" of association to the herbicide.  Thus based on this data, the physician believed that it was more likely than not that his hypertension is related to his exposure in Vietnam.

After resolving all reasonable doubt in favor of the Veteran, the Board finds service connection for hypertension, renal, gallbladder and pancreatic disabilities as due to exposure to herbicides is warranted.

As a threshold matter, the Board notes that exposure to herbicide agents such as Agent Orange is conceded in this case, as the service personnel records show that the Veteran did serve in the Republic of Vietnam.  

As noted by the June 2015 VA examiner, hypertension, kidney cancer, gallbladder cancer, and pancreatic cancer are not listed diseases for which service connection may be presumed due to an association with exposure to herbicide agents pursuant to 38 C.F.R. § 3.309(e).  Thus, a grant of service connection based on a presumptive basis for hypertension, renal, gallbladder and pancreatic disabilities is not warranted.  

However, the Board must also consider whether the Veteran's hypertension, renal, gallbladder and pancreatic disabilities were directly caused by herbicide exposure.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  A presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).

The Veteran's medical record shows that he has been diagnosed with hypertension, renal, gallbladder and pancreatic disorders as he also has a history of metastatic renal carcinoma.  Accordingly, as there is a current diagnosis of hypertension, renal, gallbladder and pancreatic disabilities, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

The Board notes that there are conflicting opinions as to the Veteran's hypertension, renal, gallbladder and pancreatic disabilities are due to his conceded in-service herbicide exposure.

Notably, the June 2015 VA examiner opined that the Veteran's hypertension, kidney cancer, gallbladder cancer, and pancreatic cancer disabilities were less likely than not incurred in or caused by the claimed in-service injury, event or illness as renal carcinoma was not recognized by VA as being etiologically linked to Agent Orange exposure and therefore the Veteran's cancers were not secondary to his Agent Orange exposure.
Conversely, in a November 2016 correspondence, a private physician opined that the Veteran's diagnosis of renal cell carcinoma was likely related to his Agent Orange exposure.

Additionally, in a May 2017 opinion, a VHA examiner opined that the Veteran's hypertension, gallbladder disorder, pancreatic disorder and renal cell carcinoma (kidney cancer) disabilities were more likely than not related to his exposure to Agent Orange.

Notably, the June 2015 VA examiner's negative opinion was seemingly based exclusively on the fact that hypertension, kidney cancer, gallbladder cancer, and pancreatic cancer disabilities were not recognized by VA as being etiologically linked to Agent Orange exposure and therefore were not secondary to his Agent Orange exposure.

However, as noted above, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl; supra.

As a result, while service connection due to conceded herbicide exposure is not warranted on a presumptive basis, in light of the fact that the Veteran had conceded herbicide exposure and that there is a detailed opinion of record explaining why the Veteran's hypertension, renal, gallbladder and pancreatic disabilities should be considered related to his herbicide exposure, the Board finds that service connection is warranted on a direct basis as contemplated by Combee.  

In sum, for the reasons and bases discussed above, all reasonable doubt is resolved in favor of the Veteran, and service connection for hypertension, renal, gallbladder and pancreatic disabilities as due to exposure to herbicides, is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




ORDER

Entitlement to service connection for a prostate disorder, to include due to herbicide exposure, is dismissed. 

Entitlement to service connection for hypertension is granted.

Entitlement to service connection for residuals of kidney cancer, to include secondary to herbicide exposure, is granted. 

Entitlement to service connection for a gallbladder disorder, as related to kidney cancer, is granted.

Entitlement to service connection for a pancreatic disorder, as related to kidney cancer, is granted. 





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


